Citation Nr: 0417375	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Paget's disease.

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had verified active duty service from October 
1972 to July 1974 and a total of 25 years, five months, and 
three days of active duty service.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issue on appeal was originally before the Board in 
September 2001 at which time the claim was denied.  The 
September 2001 Board decision was vacated by a subsequent 
Board decision dated in July 2003.  The Board also remanded 
the issue on appeal back to the RO for additional evidentiary 
development in second decision also dated in July 2003.  

This appeal is, in part, being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's appeal has been obtained by the RO.  

2.  Service connection was denied for Paget's disease by a 
December 1996 rating decision; the veteran was informed of 
this decision, including his right to appeal, but did not 
appeal.

3.  Evidence submitted since the December 1996 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The December 1996 rating decision denying service 
connection for Paget's disease is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for Paget's 
disease.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Initially, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); Huston 
v. Principi, 17 Vet. App. 195, 202 (2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  However, with regard to the Board's 
decision to reopen the veteran's claim based on the 
submission of new and material evidence, described in further 
detail below, there is no detriment to the veteran.  Any VCAA 
deficiencies with regard to the this issue under an merits 
analysis will be remedied by the actions directed by the 
Board in the remand section of this decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including osteitis 
deformans (Paget's disease), when manifested to a compensable 
degree within the initial post-service year.  38 C.F.R. §§ 
3.307, 3.309(a).

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200. 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  The Board notes here 
that the provisions of 38 C.F.R. § 3.156(a) were amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001); 38 C.F.R. 
§ 3.156(a) (2003).  However, the amended version is only 
applicable to claims filed on or after August 29, 2001.  The 
change in the regulation therefore does not impact the 
present case as the appellant's claim was received at the RO 
in September 1998.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v.  
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

Factual Background

The veteran submitted his original claim of entitlement to 
service connection for Paget's disease in June 1996.  He 
stated that the disability possibly existed prior to 1968, 
and that it was diagnosed in 1978.  In December 1996, the RO 
denied the claim.  The evidence which was of record at the 
time of the December 1996 decision consisted of the service 
medical records, reports of VA examinations and private 
clinical records.  

The service medical records were silent as to complaints of, 
diagnosis of or treatment for Paget's disease/osteitis 
deformans during active service.  Records from January 1968 
indicate that the veteran presented for periodontal 
evaluation.  There was no history of either physical or 
dental distress.  Periodontal disease was found on routine 
examination.  It was noted that full mouth radiographs 
revealed areas of central radiolucency bilaterally in both 
the maxilla and mandible.  A provisional diagnosis was made 
of rule-out parathyroid adenoma.

X-rays were taken of both hands and the mandible in February 
1968.  The X-ray of the hands showed, in part, that there 
were no bony changes suggestive of hyperparathyroidism.  On 
the head of the left thumb metacarpal there was a cystic 
erosion, and both thumbs were found to be rather sharply 
flexed at the metacarpal phalangeal joint.  Also, the right 
thumb was extended at the proximal interphalangeal joint.  
Moreover, there was a soft tissue foreign body adjacent to 
the head of the metacarpal of the index finger of the right 
hand.  There was also a small bony fragment which it was 
opined might be a residual from an avulsion fracture of the 
head of the third metacarpal of the left hand.  X-rays of the 
mandible were interpreted as revealing some degree of 
decreased bony density as a result of extraction of teeth.  
Some lamina dura was noted along one of the molars of the 
upper jaw.

The report of the December 1973 service retirement 
examination indicates that clinical evaluation was normal 
with the exception of the presence of multiple tattoos.  The 
only defect noted was defective vision.  

Private medical records reveal that the veteran was 
hospitalized from June to July 1978 for a neoplasm on the 
proximal phalanx of the left index finger.  Surgery was 
performed.  The records do not include a diagnosis of Paget's 
disease.  

A private bone scan conducted in August 1978 was interpreted 
as revealing multiple areas of increased activity involving 
the skull, mandible, maxilla, vertebral body, and the left 
hip.  Differential diagnoses were reported as metastases, 
myeloma, Paget's disease, lymphoma or leukemia, fibrous 
dysplasia, or unusual inflammatory diseases.

VA outpatient treatment records dated in April 1991, included 
the results of a bone scan showing, in part, Paget's 
involvement in multiple sites of the skeleton.

A May 1995 private bone scan was interpreted as revealing 
Paget's disease.  The disease was present in multiple sites 
of the skeleton, including the skull, mandible, left scapula, 
left femur, left patella, left tibia, right tibia, T9/T10, L1 
and L2, L4 and L4, and the pelvis.  

The report of a July 1996 VA examination of the bones 
included an impression of Paget's disease involving the 
entire spine, the skull, the mandible, the hips, the right 
hand (principally the index finger), the left knee, tibia and 
ankle.  The veteran reported at that time that, in 1968, 
while on active duty, a dentist noted that he had a grainy 
deformity of his mandible.  An X-ray of his skull was 
reportedly taken with a subsequent diagnosis of Paget's 
disease.  The veteran also reported that his alkaline 
phosphatase had stayed elevated for years.   

In an August 1996 statement, a Dr. M. noted that the veteran 
had been his patient since May 1991, and that the veteran had 
had a diagnosis of Paget's disease of the bone since August 
1978.  The doctor did not link the disability to active duty 
service.

The RO denied the veteran's claim of entitlement to service 
connection for Paget's disease in December 1996.  The RO 
determined that the condition was not shown by the evidence 
to have been incurred in or aggravated by the veteran's 
military service.  Further, it was stated that although 
service connection may be presumed for Paget's disease if 
manifested to a compensable degree within a certain period of 
time, the veteran's Paget's disease was not diagnosed and 
manifested to a compensable degree within 1 year of service 
discharge.  Moreover, it was noted that The Merck Manual, 
Sixteenth Edition, characterized the symptoms of Paget's 
disease as elevated alkaline phosphatase, increased density, 
abnormal architecture, cortical thickening, bowing and 
overgrowth of involved skeletal bones and , incidental 
findings related to service in 1968 and 1970 were not 
characteristic of those associated with Paget's disease.

The veteran was informed of the denial and of his procedural 
and appellate rights via correspondence dated in January 
1997.  The veteran did not appeal the decision which became 
final.

In September 1998, the veteran requested that his claim of 
entitlement to service connection for Paget's disease be 
reopened. 

The evidence added to the record subsequent to the December 
1996 rating decision which denied service connection for 
Paget's disease consists of duplicate copies of in-service 
and post-service medical records that were previously on 
file, a pamphlet from the Arthritis Foundation regarding 
Paget's disease, VA clinical records and his own testimony 
and statements. 

The treatise on Paget's disease discussed the nature, 
detection, treatment and unknown etiology of the disease.  It 
did not mention the veteran or facts specific to his claim.  
It did not provide competent evidence of a link between the 
veteran's currently existing Paget's disease and active duty.  
The pamphlet did not discuss facts specific to the veteran's 
claim.  

The veteran submitted several statements subsequent to the 
December 1996 rating decision.  He contends that a military 
dentist informed him in 1968 that he had a grainy area in his 
lower mandible, and that his hands and head should be X- 
rayed.  The veteran reported that the X-rays were taken, but 
they were not mentioned again until he was transferred to 
another base in 1969.  He reported that the dentist at this 
base asked about the grainy area in his lower mandible.  The 
veteran asserted that the X-rays should be part of his 
service medical records.  He reported that the suspect place 
to look for Paget's was in the head and hands, and that he 
was sure that the dentist knew what he was looking for.  He 
noted that he had had several subsequent bone scans which 
confirmed that he had Paget's disease, including the one 
performed by VA.  He also noted in several statements that he 
believed his claim was denied because the VA doctors though 
he had a thyroid problem.

The veteran testified before the undersigned in January 2003.  
He reported that a military dentist noted a grainy area in 
the mandible and sent him to have X-rays of the head and 
hands.  He was not informed why the X-rays were taken but was 
informed that he would be all right.  In 1976, Paget's 
disease was first noted after the veteran sought treatment 
for an injured finger.  The veteran's spouse opined that the 
Paget's disease started during the veteran's active duty 
service.  The veteran testified that his cap size increased 
during active duty which he indicated was another sign of 
Paget's disease.  

VA clinical records dated in 2003 include diagnoses of 
Paget's disease.  The disease was not linked to active duty 
service.  

Analysis

The Board finds that new and material evidence has been 
presented to reopen the veteran's claim of entitlement to 
service connection for Paget's disease.

The evidence on file at the time of the prior denial in 
December 1996 showed a current medical diagnosis of Paget's 
disease.  However, the claim was denied because the evidence 
did not show that the disability was diagnosed during service 
or within the first post-service year.  Further, the evidence 
on file did not show that the veteran's Paget's disease was 
incurred in or aggravated by his active service.  

The duplicate copies of the in-service and post-service 
medical records, are not new in that they were on file at the 
time of the prior denial.

The veteran's statements are new to the extent that they were 
not on file at the time of the December 1996 rating decision 
which previously denied the claim.  However, these statements 
do not constitute "new and material evidence," in that they 
are cumulative and redundant of the information of record at 
the time of the prior denial.  Specifically, the veteran's 
contentions that his Paget's disease was first indicated in 
1968, by dental X-rays of his mandible, were noted on the 
July 1996 VA medical examination.  

In regard to the medical pamphlet, the Board notes that this 
evidence provides generic information on the symptoms, 
treatment, etc., of Paget's disease.  However, this evidence 
does not bear directly and substantially on the specifics of 
the veteran's condition, to include the pertinent issue of 
whether his Paget's disease was incurred in or aggravated by 
active service; i.e., this evidence does not show that the 
disability was present during service or the first post- 
service year, or that it is otherwise causally related to the 
veteran's active service.  Consequently, this evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board finds that part of the veteran's testimony before 
the undersigned is new and material evidence sufficient to 
reopen the claim.  As noted above, the veteran testified 
before the undersigned in January 2003 that his cap size 
increased during active duty from a size 7 to a 7 5/8 which, 
he alleged, was due to his Paget's disease.  The Board notes 
the Merck Manual, Sixteenth Edition, which was referenced by 
the RO in its prior final decision indicates that increasing 
skull size is one of the signs and symptoms of Paget's 
disease.  The Board finds the veteran is competent to report 
that his cap sized increased during active duty.  Where the 
determinative issue involves a medical determination, 
competent medical evidence is required.  However, lay 
assertions of symptomatology or injury may suffice where the 
determinative issue is not medical in nature.  See Harvey, 
6 Vet. App. at 393; see also Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994) (lay testimony is competent only when it 
regards features or symptoms of injury or illness).  

The Board further notes as set out above that for the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must therefore assume for 
purposes of determining if new and material evidence has been 
submitted that the veteran's cap size did increase during 
active duty.  

The Board finds that this evidence bears directly and 
substantially upon the question of whether Paget's disease 
was manifest in service, is not cumulative or redundant, and 
is in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim for 
service connection for Paget's disease is reopened.  As 
described in further detail below, the Board will address the 
merits of this decision only following the accomplishment of 
additional requested development.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for Paget's disease has 
been reopened; to this extent only, the appeal is granted.  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to VA's duty to assist the veteran with 
the development of facts pertinent to his claim and includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  In reviewing the record, the Board is unable 
to find that the appellant has been furnished proper VCAA 
notice with regard to his claim of entitlement to service 
connection for Paget's disease.  The United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  In the past, the Board had been attempting to 
remedy any VCAA notice deficiency by sending the appellant a 
VCAA notice letter under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision has 
been invalidated by the United States Court of Appeals for 
the Federal Circuit.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, while the Board regrets further delay in appellate 
review, the case must be returned to the RO for issuance of 
VCAA notice before the Board may proceed with appellate 
review.  

As noted above, the Board has found that the veteran has 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for Paget's disease.  The 
Board notes there is competent evidence of record 
demonstrating the current existence of the disability and 
there is some evidence in the form of the veteran's 
statements as to increasing cap size as well as service 
medical records which support the veteran's contention that 
he underwent skull and hand X-rays after a military dentist 
noted an abnormality in the veteran's mandible which was 
present on X-ray examination.  The Board finds the duty to 
assist in this case requires that the veteran be afforded a 
VA examination to determine the nature, extent, and etiology 
of the currently existing Paget's disease.  

Accordingly, the issue on appeal is hereby REMANDED for the 
following actions:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of the Paget's disease.  The claims file 
must be made available to and must be 
reviewed by the examiner in connection 
with the examination.  The examination 
report should be annotated to indicate a 
review of the claims file was conducted.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the current Paget's 
disease was incurred during active duty 
service or was present to a compensable 
degree within one year of the veteran's 
discharge from active duty in July 1974.  
The examiner should specifically comment 
upon the veteran's theory concerning the 
X-ray abnormalities noted in the mandible 
as well as the veteran's contention that 
his cap size increased during active duty 
which he has alleged demonstrated the 
presence of Paget's disease while he was 
on active duty.  A complete rationale for 
all opinions must be provided in a 
typewritten report.  If the examiner 
cannot provide a requested opinion 
without resort to speculation, he should 
so indicate.  

3.  After completion of the above, and 
any additional development the RO may 
deem necessary, the RO should review the 
record and determine if the benefits 
sought on appeal can be granted.  Should 
the determination of the claim of 
entitlement to service connection for 
Paget's disease remain unfavorable, the 
veteran should be furnished with a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.   

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  By this REMAND, the Board does not intimate any 
opinion as to the outcome ultimately warranted in this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



